Citation Nr: 0914850	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-27 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Guillain-Barre syndrome with axonal polyneuropathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO decision, which 
denied a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for Guillain-Barre syndrome with axonal 
polyneuropathy.

In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The Board notes that the Veteran submitted a May 2007 notice 
of disagreement (NOD) with regard to an October 2006 RO 
decision denying entitlement to automobile and adaptive 
equipment or adaptive equipment only.  He later withdrew this 
claim in a September 2007 statement.  As such, this issue is 
not currently on appeal before the Board.  


FINDING OF FACT

The Veteran's Guillain-Barre syndrome is not proximately due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
providing an influenza vaccination in 2002, or the result of 
an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
Guillain-Barre syndrome, as a result of VA treatment, have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in August 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  A VA opinion was rendered in 
December 2006 regarding the Veteran's Guillain-Barre syndrome 
claim.  The examiner reviewed the claims folder.  The Board 
finds this opinion to be thorough and complete.  This opinion 
is sufficient upon which to base a decision with regards to 
this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has Guillain-Barre syndrome, due 
to an influenza vaccination he received at a VA facility.  On 
his September 2007 VA Form 9 Appeal, the Veteran indicated 
that he did not understand the benefits and risks of the 
vaccination prior to receiving it.  In his January 2007 NOD, 
the Veteran indicated that he had no understanding that there 
would be adverse affects and that he would be crippled for 
life.    

In pertinent part, section 1151 provides for compensation for 
qualifying additional disability in the same manner as if 
such additional disability were service- connected.  A 
qualifying additional disability is one in which the 
disability was not the result of the Veteran's willful 
misconduct; and, the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran; and, the proximate cause of the disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or was the result of an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with 
the requirements of 38 C.F.R. § 17.32.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in a language 
understandable to the patient the nature of a proposed 
procedure of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  38 C.F.R. § 17.32.  The patient 
or surrogate must be given the opportunity to ask questions, 
to indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  The 
informed consent process must be appropriately documented in 
the medical record. 38 C.F.R. § 17.32(d).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

The Board notes that the claims folder contains several 
records of VA-administered influenza vaccinations.  In 
October 1996, the Veteran was given an influenza vaccination 
at a VA facility.  No complications were noted.  Prior to the 
administration of this vaccination, the Veteran signed a 
consent form, which listed the development of Guillain-Barre 
syndrome as a possible risk associated with influenza 
vaccinations.  In a December 2000 VA treatment record, it was 
noted that the Veteran was informed about influenza, the 
vaccination, and the special precautions.  The Veteran had 
the opportunity to ask questions and expressed understanding 
of the benefits and the risks of the vaccination.  It was 
noted that the Veteran denied allergies to eggs and 
thimerosal (mercury derivative).  He was given an influenza 
vaccination.  No reaction was noted. 

In an October 2002 VA treatment record, it was noted that the 
Veteran was again informed about influenza, the vaccination, 
and the possible risks.  According to this record, the 
Veteran had the opportunity to ask questions and expressed 
understanding of the benefits and the risks of the 
vaccination.  It was noted that the Veteran gave verbal 
consent to the influenza vaccination, and that he again 
denied allergies to eggs and thimerosal (mercury derivative).  
He was given an influenza vaccination.  It was noted that the 
Veteran had no complications, tolerated well, and exhibited 
no signs or symptoms of adverse reaction. 

The medical evidence of record reveals that the Veteran 
returned to the VA Medical Center (VAMC) in early January 
2003 with complaints of bilateral lower extremity numbness, 
weakness, and syncope.  By January 13, 2003, the Veteran was 
diagnosed with Guillain-Barre syndrome. 

In December 2006, a VA opinion was rendered regarding the 
etiology of the Veteran's Guillain-Barre syndrome.  The 
examiner reviewed the claims folder and determined that it is 
definitely at least as likely as not that his Guillain-Barre 
syndrome was caused by an influenza shot.  The examiner noted 
that this is a very rare occurrence that Guillain-Barre 
syndrome can be caused by an influenza shot.  However, he 
continued on to state that this is a well known and 
definitely reasonably foreseeable complication of the very 
important procedure of receiving an influenza shot.  There is 
no evidence that it was caused by carelessness, negligence, 
lack of proper skill, error judgment or other similar 
findings on the part of VA.  The influenza shot was an 
appropriate thing to give the Veteran.  The examiner 
determined that, while the Veteran did have the unfortunate 
complication of this syndrome, in no way was this negligence.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. 
§ 1151 to be granted, it must be definitively determined that 
an additional disability occurred as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA.  Pursuant to 
38 C.F.R. § 3.361, this can be shown by establishing that VA 
treatment proximately caused additional disability, and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the Veteran's informed consent.  

The Board concedes that the Veteran's Guillain-Barre syndrome 
was caused by the October 2002 VA administration of the 
influenza vaccination, as determined in the December 2006 VA 
examination report.  However, the December 2006 VA opinion 
explained that Guillain-Barre syndrome is a well known and 
definitely reasonably foreseeable complication of the very 
important procedure of receiving an influenza shot, and that 
an influenza shot was, nevertheless, an appropriate thing to 
give the Veteran.  The VA physician further explained that 
the administering of this vaccination to the Veteran showed 
no carelessness, negligence, lack of proper skill, error 
judgment or other similar findings on the part of VA.  The 
claims folder contains no medical opinions to the contrary.  
As such, the greater weight of the evidence is against 
finding that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.

As noted above, however, 38 C.F.R. § 3.361 provides that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part can be 
established if it is shown that of VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the Veteran's informed consent.  In this regard, the Board 
has considered the Veteran's assertion that he was not 
informed of and was not aware of the possible risks 
associated with this vaccination.  

In this regard, the medical evidence of record specifically 
indicates that the Veteran was informed of the possible 
risks, given the opportunity to ask questions, and gave 
written consent in 1996, as well as verbal consent on 
subsequent occasions to being administered this vaccination.  
Significantly, the October 2002 VA treatment record 
specifically notes that the Veteran was informed about 
influenza, the vaccination, and the possible risks.  
According to this record, the Veteran had the opportunity to 
ask questions and expressed understanding of the benefits and 
the risks of the vaccination, and the Veteran gave verbal 
consent to the influenza vaccination.  

The Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  While Ashley dealt with regularity of procedures 
at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  The Board believes that such 
presumption would also apply to obtaining informed consent by 
a VA health care provider, particularly in a case in which 
there is documentation of record at the time of the treatment 
at issue showing that such consent was obtained.  In these 
cases, the Court has affirmed that a mere assertion by a 
claimant that the government official did not properly 
discharge their official duties is not enough to overcome the 
presumption of regularity.  As there is no evidence other 
than the Veteran's testimony contradicting the October 2002 
treatment record, the Board concludes that the presumption 
would apply, and that informed consent was obtained.

Furthermore, even absent such presumption, it must be noted 
that, during his personal hearing, the Veteran denied ever 
having previously received a flu vaccine as an adult, even 
though treatment records clearly reflect that one was 
obtained in 1996, at which time he signed a consent form that 
is currently of record.  Similarly, a December 2000 VA 
treatment record also reflects that the Veteran was 
administered a flu shot after being informed about influenza 
and the vaccination, and the special precautions.  In light 
of this evidence, the Board must conclude that the more 
persuasive and credible evidence regarding whether informed 
consent was obtained is the October 2002 treatment record 
reflecting that it was.

The Board is deeply sympathetic to the tragic difficulties 
the Veteran faces as a result of this syndrome.  However, the 
medical evidence of record specifically indicates that, 
although the Veteran has Guillain-Barre syndrome as a result 
of the October 2002 influenza vaccination, there is no 
evidence of fault on the part of VA.  The greater weight of 
the competent evidence is against finding that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, and the greater weight of 
credible and probative evidence establishes that informed 
consent was obtained prior to administering the flu vaccine.  
Thus, the Board finds that the preponderance of the evidence 
is against the claim and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102 (2008).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Guillain-Barre syndrome with axonal polyneuropathy is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


